asserting that their judgment against Merhav could not be discharged
                      through bankruptcy.
                                  As an initial matter, given that Merhav Development was
                      dismissed by the final judgment entered below and that determination
                      was not appealed, we agree that Merhav Development it is not a proper
                      party to this appeal. Accordingly, we dismiss the appeal as to Merhav
                      Development.
                                  With regard to respondent Merhav, given the applicability of
                      the automatic stay and the fact that no party has moved the bankruptcy
                      court to lift that stay to allow this appeal to proceed, this appeal may
                      linger indefinitely on this court's docket pending final resolution of the
                      bankruptcy proceedings. We therefore conclude that judicial efficiency
                      will be best served if this appeal is dismissed as to Merhav without
                      prejudice to appellants' right to move to reinstate this appeal upon the
                      lifting of the bankruptcy stay or final resolution of the bankruptcy
                      proceeding. Because a dismissal without prejudice will not require this
                      court to reach the merits of this appeal and is not inconsistent with the
                      primary purposes of the bankruptcy stay—to provide protection for
                      debtors and creditors—such a dismissal will not violate the automatic
                      bankruptcy stay. See Dean v. Trans World Airlines, Inc., 72 F.3d 754, 756
                      (9th Cir. 1995) (holding that a post-bankruptcy dismissal will violate the
                      automatic stay "where the decision to dismiss first requires the court to
                      consider other issues presented by or related to the underlying case"); see
                      also IUFA v. Pan Am. World Airways, Inc.,     966 F.2d 457, 459 (9th Cir.
                      1992) (holding that the automatic stay does not preclude dismissal of an
                      appeal so long as dismissal is "consistent with the purpose of [11 U.S.C.
                      §362(a)(1)]"). Accordingly, this appeal is dismissed without prejudice to

SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947A    74014(
                appellants' right to move for reinstatement within 90 days of either the
                lifting of the bankruptcy stay or final resolution of the bankruptcy
                proceeding.
                              It is so ORDERED.




                                        Pickering



                Parraguirre                              Saitta




                cc: Hon. Susan Scann, District Judge
                     Israel Kunin, Settlement Judge
                     Law Offices of Michael F. Bohn, Ltd.
                     Law Office of Richard L. Tobler, Ltd.
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    3
101 1947A